I think the respondent was bound by the release — particularly in view of the fact that he surrendered the policy to appellant. The majority say:
"Respondent testified that he had no reason to believe or suppose that the paper was other than a receipt or that he was being asked to sign a release; that, having mislaid his glasses, he could not read, and relying upon the representation of the adjuster he signed the paper as a receipt. The paper, in fact, by its terms is a full release and acquittance of all right, title, claim, interest, and demand accrued, or accruing, under the policy, and a discharge of the appellant from any and all liability thereunder."
This court has consistently held that one having the ability to read and understand the English language, who fails to read an instrument, cannot predicate fraud on any misrepresentation as to its character or contents. In Johnston v. Spokane  InlandEmpire R. Co., 104 Wn. 562, 177 P. 810, the court said:
"We have always held that a party whose rights rest upon a written instrument which is plain an unambiguous, and who has read or had the opportunity to read the instrument, cannot claim to have been misled concerning its contents or to be ignorant of what is provided therein. Sherman v. Sweeny, 29 Wn. 321, *Page 270 69 P. 1117; Hubenthal v. Spokane  Inland R. Co.,43 Wn. 677, 86 P. 955; Golle v. State Bank of Wilson Creek,52 Wn. 437, 100 P. 984."
I dissent.